Citation Nr: 1606245	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder

2.  Entitlement to service connection for a respiratory/lung disorder to include as due to asbestos exposure.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The Board remanded these issues in January 2015 for further evidentiary development.  The denial of the claims were continued as reflected in the December 2015 supplemental statement of the case and these issues were returned to the Board for further appellate consideration.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current low back disorder is not caused by or related to active military service.

2.  The preponderance of the evidence shows that a lung/respiratory disorder is not related to the Veteran's active military service or to any event therein, to include asbestos exposure.
CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  A lung/respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to service connection claims for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Letters dated in October 2006 and December 2010 satisfied the duty to notify provisions prior to the initial AOJ decisions.  Specifically, the letters advised the Veteran what information and evidence was needed to substantiate his service connection claims for a back injury and a lung disorder due to asbestos exposure.  He was informed of his and VA's respective duties for obtaining evidence.  The letters requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations and medical opinion dated in August 2015, private treatment records, lay statements by the Veteran, and a transcript of the October 2014 Board hearing

The August 2015 VA examination and medical opinion reports show that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluations and provided a diagnosis with respect to the Veteran's low back disorder and lung disorder.  He provided a clear explanation based on the medical and lay evidence of record and general medical knowledge with respect to whether the Veteran's current low back disorder is etiologically related to active military service and whether the current respiratory/lung disorder is etiologically related to active military service.  In light of the foregoing, the Board finds that the August 2015 VA examinations are adequate for adjudication purposes.  

These issues were previously remanded in January 2015 in order to obtain any outstanding medical records to include Frank Tejeda VA Outpatient treatment records from 1974 to the present and to provide the Veteran with a VA examination for his back and respiratory/lung disorder.  VA treatment records from 1992 to October 2015 were associated with the claims file.  The claims file also contains two VA examination reports with respect to the Veteran's service connection claims for a low back disorder and respiratory/lung disorder.  After reviewing the claims file, the examiner provided an opinion based on the evidence of record that adequately addressed the issues raised by the Board.  Accordingly, the Board finds that there has been substantial compliance with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Low Back Disorder 

The Veteran claims that his current low back disability is related to his active military service.  He contends that he injured his back in service when a refrigerator he was carrying fell on him and that he has had recurrent low back pain ever since service.  See Hearing Transcript at 18-19.  

In assessing whether the Veteran is entitled to service connection for a back disorder, the evidence of record must show that the Veteran currently has that disability.  VA treatment records show that the Veteran has a current diagnosis of degenerative disk disease of the lumbar spine.  The August 2015 VA examination also reveals that the Veteran has a diagnosis of degenerative disc disease of the lumbar spine.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for symptoms of a low back disorder during active duty service.  The Veteran denied having had or having at that time recurrent back pain in a March 1974 Report of Medical History form as part of his separation examination.  Furthermore, the Veteran's spine was evaluated as clinically normal during the March 1974 separation examination.  

The first medical evidence of complaints of low back pain was in May 2001.  The Veteran sought treatment for pain in the right side of the back that started one week ago.  A July 2004 VA treatment record shows that the Veteran reported that he developed back problems while he was on active duty when a refrigerator fell on him.  The first evidence of a diagnosis of a low back disability was in October 2004 when he was diagnosed with degenerative disease of the lumbar spine.

The Board recognizes that the Veteran contends that he has had recurrent back pain since active military service.  The Veteran, as a lay person, is competent to report problems with his back in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  However, the Board finds that the lay statements as to continuous or recurrent symptoms of back pain since service are not credible.  The evidence of record shows that the Veteran has provided conflicting evidence with respect to whether the Veteran experienced continuous or recurrent back pain since service.  Furthermore, the medical evidence also conflicts with the Veteran's lay statements.  In this regard, the Veteran denied having had or currently having recurrent back pain in the March 1974 Report of Medical History as part of his separation examination.  As noted above, the March 1974 separation examination documented that the Veteran's spine was normal.  A December 1980 Report of Medical History form that was part of the Veteran's enlistment into the United States Army Nation Guard reveals that the Veteran denied that he ever had or had at that time recurrent back pain.  The December 1980 medical examination also revealed that the Veteran's spine was evaluated as clinically normal. 

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current back disorder and his active military service.  In this regard, an August 2015 VA examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that no medical progress notes or sick call notes were found on reference of the Veteran's statement that he injured his back in service.  The separation examination did not show evidence of any back complaints or any chronic back condition.  Neurologic, spine, and musculoskeletal physical exams were reported as normal per examiner.  Since separation no private medical records were noted in the claims file associated with the Veteran's claimed back condition.  Furthermore VA medical records show initial evidence of diagnosis of degenerative disc disease in 2004.  The examiner went on to state that even though the Veteran has lay statements of continuous back pain since active duty, he did not find any evidence of chronicity of any back condition during service or on separation examination.  The Board has determined that the medical opinion is highly persuasive and probative as the examiner reviewed the record and provided a clear explanation for his opinion based on the evidence of record and medical expertise.  The Board also finds it probative that the record does not contain any medical opinion from a medical professional indicating that the Veteran's current low back disorder is related to active military service.

The Board acknowledges that the Veteran provided a lay opinion that his low back disorder is related to the back injury that occurred during active military service.  In this case, a diagnosis of a back disability cannot be made by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The current diagnosis of degenerative disc disease of the lumbar spine was based on interpretation of symptoms, and clinical and diagnostic tests, to include an MRI, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis and the etiology thereof.  Therefore, the Veteran's lay statements that his current low back disorder is related to an injury in service are not competent evidence.  The opinion provided by the medical professional in August 2015 outweighs the Veteran's opinion as to whether there is a relationship between his symptoms of back pain, the current diagnosis of a back disorder, and active military service.

In conclusion, the probative medical opinion provides evidence against the claim that his current back disorder is related to active military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a back disorder and service connection is not warranted.

Respiratory/Lung Disorder

The Veteran filed a service connection claim for a lung disorder in November 2010.  He contends that his current lung/respiratory disorder is due to asbestos exposure during military service.  He explained that his military occupational specialty was refrigeration repairman and as such he was exposed to asbestos.  

With regard to arguments raised as to asbestos exposure, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, titled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, titled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos- related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos- related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In assessing the Veteran's service connection claim for a respiratory/lung disorder, the evidence of record must indicate that the Veteran has a current diagnosis of the claimed disability.  A May 2010 private treatment record and the August 2015 VA examination show that the Veteran has a current diagnosis of asthma.  A CT scan dated in July 2010 shows that the Veteran has calcification of the pleural space.  There was a notation that it is possible the calcification of the pleural space is secondary to asbestos exposure.  The August 2015 VA examiner explained that the calcification of the pleural space noted on CT scan and reported as "may be related to asbestos exposure" only suggest previous asbestos exposure.  Besides this finding, there was no evidence of interstitial lung disease on PFT or imaging testing to include chest SCT scan to suggest any active pulmonary disease secondary to asbestos exposure.  Thus, the evidene shows that the calcification of the pleural space was not evidence of an active respiratory or lung disorder secondary to asbestos exposure.  Based on the foregoing, the Board finds that the medical evidence of record shows that the Veteran has a current diagnosis of the lung disorder, asthma. 

A review of the Veteran's service treatment records show that there were no complaints of, treatment for, or a diagnosis of a lung or respiratory disorder during military service.  The Veteran's separation examination dated in March 1974 reveals that the Veteran's lungs and chest were evaluated as normal.  A chest x-ray conducted in March 1974 shows that the lungs were clear, heart and mediastinum were normal, and there was no abnormality of the bones or soft tissue.  The impression was a normal chest.  The first evidence of complaints or treatment of a lung/respiratory problem was in November 1992, approximately 18 years after discharge from service.  The first medical evidence of a diagnosis of a respiratory or lung disorder (asthma) was in May 2010, approximately 36 years after discharge from military service. 

With respect to the Veteran's claim of exposure to asbestos in service, the Board notes that the Veteran's DD Form 214 reveals that his military occupational specialty was refrigeration and air conditioning specialist.  The Veteran's personnel record shows that his duties includes installing, maintaining, and repairing refrigeration equipment, air conditioning and ventilation systems, air compressors, air distribution systems, and equipment temperature control systems and equipment.  The Board finds that the Veteran's military occupational specialty was one, which would normally place him at risk of exposure to asbestos.  Thus, based on the nature of the Veteran's military occupational specialty, the Board finds that the statements of exposure to asbestos by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board concedes that the Veteran was exposed to asbestos during military service.

Nonetheless, the record contains a VA medical opinion dated in August 2015 asserting that the Veteran's current lung disability is less likely than not incurred in or caused by the claimed in-service injury or event.  After a review of the medical records, taking a history from the Veteran, and performing an examination, the August 2015 VA examiner concluded that the Veteran did not have a pulmonary disease related to asbestos at that time.  He explained that the Veteran's chest CT scan from July 2010 documented "two punctate calcifications in the right lung apex" with a notation that the calcification of the pleural space secondary to asbestos is possible.  The examiner noted that the Veteran had a normal physical examination of the lungs, chest x-ray, and PFT at the August 2015 examination.  The statement that the calcification of the pleural space "may be related to asbestos exposure" only suggests previous asbestos exposure.  Besides this finding, there was no evidence of interstitial lung disease on PFT or imaging testing to include chest SCT scan to suggest any active pulmonary disease secondary to asbestos exposure.  The examiner concluded that there was no clear objective medical evidence of pulmonary disease related to asbestos exposure, with only a diagnosis of asthma per private medical records reviewed in the claims file.  With respect to whether the Veteran's asthma is related to active military service, the examiner explained that the Veteran's enlistment examination showed no evidence of a diagnosis of asthma or documentation of chronic respiratory problems in the Veteran's service treatment records to include the separation examination.  Private medical evidence since military discharge show evidence of diagnosis since 2010 of asthma and asbestos exposure with no evidence of asbestosis.  The Board concludes this VA opinion is persuasive and probative as the examiner provided a clear explanation based on the medical evidence of record and general medical knowledge.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board also finds it persuasive that the claims file does not contain any other medical opinion that would indicate the Veteran's current lung or respiratory disorder is related to military service.

Regarding the Veteran's lay statement that he has experienced chest pain and shorness of breath since 1974, the Board recognizes that the Veteran is competent to report such lay observations.  See April 2010 private treatment record.  Nonetheless, the Board concludes that this statement is not credible based on conflicting evidence provided by the Veteran and the medical evidence of record.  Specifically, the Veteran denied having had or currently having asthma, shortness of breath, or pain or pressure in chest in the March 1974 Report of Medical History as part of his separation examination.  As noted above, the March 1974 separation examination documented that the Veteran's lungs and chest were normal.  Chest X-rays were also normal at that time.  A December 1980 Report of Medical History form that was part of the Veteran's enlistment into the United States Army Nation Guard reveals that the Veteran denied that he ever had or had at that time asthma, shortness of breath, or pain or pressure in chest.  The December 1980 medical examination also revealed that his lungs and chest were evaluated as clinically normal.  A November 1992 VA treatment record shows that the Veteran reported shortness of breath, chest pain, and numbness in both arms since March.  He also noted that he had similar pain in 1980 (no problems).  A November 1992 chest X-ray revealed old posterior rib fracture of rib #7 and #8 with no evidence of acute pneumonic processes.

The Board notes that the Veteran contends that his respiratory or lung disorder is related to active military service to include exposure to asbestos.  However, the Veteran, as a lay person, is not competent to provide a medical opinion on the diagnosis and etiology of his respiratory/lung disorder, because it is not a disorder that can be observed by a lay person and requires specific medical knowledge.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current lung/respiratory disorder is not etiologically related to active military service to include asbestos exposure.  Thus, the benefit of the doubt doctrine is not applicable in this case.  Accordingly, entitlement to service connection for a lung/respiratory disorder is not warranted.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a respiratory/lung disorder to include as due to asbestos exposure is denied.


REMAND

With respect to the Veteran's service connection claim for hearing loss, the Board remanded the claim in January 2015 to obtain a new VA examination and opinion.  The Board noted that the claims file also contains the Veteran's enlistment examination dated in March 1971 and separation examination dated in March 1974.  Although parts of these examinations are unreadable, most of the audiogram results are legible.  The Board requested that the examiner discuss whether there was evidence of decreased hearing based on these audiograms.  The Veteran was provided with a VA examination in August 2015 and the examiner provided a negative etiology opinion.  As part of her rationale, the examiner noted that she could not locate an entrance audiogram and therefore it was not possible to determine if a threshold shift occurred.  As the examiner did not review the entrance audiogram, the Board concludes that the Veteran should be provided with another VA examination and opinion.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to hearing loss.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related to any symptomatology shown in service (to include any evidence of decreased hearing) or loud noise exposure.  

The examiner should provide an explanation for all conclusions reached and discuss the Veterans report of persistent symptoms since service and any evidence of a decrease in hearing acuity during service with consideration that service connection has been established for tinnitus.  

The Board notes that the entrance examination with audiogram results dated in March 1971 is located with the Veteran's service treatment records on page 14 in the VBMS file.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


